 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 458VFL Technology Corporation and Truckdrivers, Chauffeurs and Helpers, Local Union No. 100, affiliated with the International Brotherhood of Teamsters, AFLŒCIO and International Union of Operating Engineers, Local 18, AFLŒCIO and Laborers™ International Union of North America, Laborers™ Local Union No. 265, AFLŒCIO, Petitioners. Cases 9ŒRCŒ16740, 9ŒRCŒ16743, and 9ŒRCŒ16745 September 30, 1999 DECISION ON REVIEW AND ORDER BY CHAIRMAN TRUESDALE AND MEMBERS FOX, LIEBMAN, HURTGEN, AND BRAME On July 3, 1996, the Acting Regional Director for Re-gion 9 issued a Decision and Direction of Election in the above-entitled matter in which she found that the con-tract between the Employer and the United Steelworkers of America (USWA)1 did not bar the processing of the petitions filed by the Petitioners.2  Pursuant to Section 102.67 of the National Labor Relations Board™s Rules and Regulations, the Employer filed a timely request for review of the Acting Regional Director™s decision.  An election was held on July 31, 1996, and the ballots were impounded pending the Board™s ruling on the request for review.   The Board grants the Employer™s request for review as it raises substantial issues warranting review.  Upon care-ful consideration of the entire record, we find, contrary to the Acting Regional Director, that the Employer and the USWA have a collective-bargaining agreement that con-stitutes a 9(a) contract sufficient to bar the instant peti-tions.  We remand the case, however, to the Regional Director to reopen the record with respect to the effec-tiveness of the alleged disclaimer of interest by the USWA in representing the Employer™s employees, spe-cifically as to whether the petitions are barred by the cur-rent contract.   The relevant facts are as follows:  the Employer loads and transports fly ash from the Zimmer Generating Plant in Moscow, Ohio, to landfill cells.  On February 3, 1994, the Employer and the USWA signed a prehire collective-bargaining agreement covering all employees to be hired for road preparation and maintenance, effective by its terms from February 3, 1994, through March 6, 1997.  The Employer had no employees at the time the contract was executed.  On February 21, 1994, the Employer hired its work force, and thereafter commenced working at the Zimmer jobsite.   Thereafter, on March 11, 1994, the Employer also signed a recognition agreement with the USWA based on a contemporaneous card check, which showed that a ma-jority of the employees in the unit of all construction employees and truckdrivers employed by the Employer at the Zimmer facility had designated the USWA as their bargaining representative.  The recognition agreement provided that the Employer would recognize the USWA as the representative of these employees, and that the parties would meet for the purposes of negotiating a mu-tually acceptable collective-bargaining agreement.  It is uncontested that the Employer and USWA did not, in fact, negotiate a new agreement.  However, the Employer continued to apply the terms of the prior contract, includ-ing paying employees the contractual wage rate and mak-ing health, welfare, and pension contributions; the Em-ployer and the USWA continued to process grievances up through arbitration; and the Employer continued to obtain employees through the USWA™s hiring hall.  The Petitioners filed their petitions 2 years later, in May 1996.3                                                                                                                      1 Although notified of the proceedings, USWA did not participate in the hearing, nor did it seek formal intervenor status. 2 The Petitioners seek to represent separate units of craft employees at the Employer™s Zimmer jobsite in Ohio. The Acting Regional Director found the record evi-dence conflicting and lacking in detail, and thus insuffi-cient to enable her to determine whether the Employer was primarily engaged in the construction industry.  She concluded, however, that processing the petitions was appropriate irrespective of the industry in which the Em-ployer was engaged.4  If the Employer was not a con-struction industry employer, the prehire agreement with the USWA would not, under General Extrusion, 121 NLRB 1165 (1958), bar the petition.5  If the Employer was in the construction industry, the USWA™s majority showing and the Employer™s card check and recognition agreement created a 9(a) relationship, but because the Employer and the USWA did not subsequently execute a contract, and did not refer to their prehire agreement in the subsequent recognition agreement, there was no bar to processing the petitions.  As a threshold matter, the Employer claims that prior to the hearing, the parties stipulated to the 9(a) status of the contract, and agreed that the issues at the hearing would be limited to whether the USWA™s disclaimer of  3 As discussed below, however, the Petitioners instituted art. XX proceedings before the AFLŒCIO in September 1994. 4 We find it unnecessary to resolve the question of the Employer™s status as a possible construction industry employer.  As discussed be-low, such a determination does not affect our decision as to the contract bar issue under review, or our decision to remand this case to the Re-gional Director. 5 In General Extrusion, supra, the Board held that a contract exe-cuted before any employees have been hired will not bar a petition as outside the construction industry it is unlawful for an employer to enter into a contract with a nonmajority union.  In the construction industry, however, Sec. 8(f) permits an employer and a union to enter into a collective-bargaining agreement when only a minority of employees has designated the union as its bargaining representative.  Conse-quently, pursuant to Sec. 8(f), it is lawful for an employer and a union to enter into a prehire agreement before any employees have been hired.  Hence, the doctrine set forth in General Extrusion is inapplica-ble in the construction industry.    329 NLRB No. 49  VFL TECHNOLOGY CORP. 459interest was valid and whether the petitioned-for units 
were appropriate.  The Employ
er argues, therefore, that 
the Acting Regional Director should not have broadened 

the scope of her decision and addressed the status of the 
contract.  Contrary to the Employer, however, we find 
that the evidence does not es
tablish the existence of a 
stipulation, binding upon all the parties, concerning the 
status of the contract or the scope of the hearing.
6  Not all 
the parties participated in the prehearing conference, not 

all the parties agreed with the hearing officer during the 

hearing, and some of the parties were prepared to litigate 
these issues but were preclud
ed from doing so by the 
hearing officer.  Finally, both the Operating Engineers 
and the Employer raised the status of the contract in their 
posthearing briefs.  Thus, neither the Acting Regional 
Director, nor the Board on review, is precluded from 
determining the status of 
the collective-bargaining 
agreement. 
The Employer claims that it 
established a 9(a) relation-
ship with the USWA when it recognized the Union based 
on a contemporaneous showing of majority support in 

the unit.
7  They applied the terms of the collective-
bargaining agreement to employees, e.g., adjusted griev-

ances, applied contractual wages, and negotiated modifi-

cations to the contract, although there was no evidence 
that these modifications were ever reduced to writing.  
The Employer argues that it 
and the USWA need not ﬁre-
agreeﬂ in writing to their current collective-bargaining 
agreement in order 
for that agreemen
t to bar the peti-
tions.   
It is clear that the prehir
e contract executed by the 
Employer and the USWA on February 3, 1994, would 
not, as of that date, have been a bar to the petitions.
8                                                            
                                                           
6 At the hearing, counsel for the Employer stated that during a tele-
phone conference involving the Employer, USWA, the Teamsters, and 
the Operating Engineers, no one disputed, and it was agreed, that: (1) 
there was a collective-bargaining agre
ement reached; (2) subsequent to 
that there were cards submitted and counted; and (3) the Employer 
recognized USWA.  The Teamsters™ re
presentative stated that he was 
part of the prehearing conference 
and ﬁcould not recall specifically 
what was discussed.ﬂ  Counsel for 
the Operating Engineers apparently 
refused to stipulate as to the status 
of the contract, excepted to the hear-
ing officer™s ruling that she would not allow any testimony regarding 
the card check, and took the position that the collective-bargaining 
agreement was not Sec. 9(a) and that it had a right to litigate this issue.  
The hearing officer stated that sin
ce the recognition occurred more than 
6 months prior to the filing of th
e petitions, the existence of a 9(a) 
relationship could not be
 challenged except in an unfair labor practice 
proceeding. 7 A 9(a) relationship/contract is 
based on a union bei
ng designated or 
selected by a majority of employees in an appropriate unit.  A prehire 
contract, which otherwise would run afoul of the Act since it is not 
based on the majority status of th
e union, is specifically permitted in 
the building and construction industry by Sec. 8(f) of the Act. 
8 Under 
John Deklewa & Sons
, 282 NLRB 1375 (1987), enfd. sub 
nom. 
Iron Workers Local 3 v. NLRB
, 843 F.2d 770 (3d Cir. 1988), cert. 
denied 488 U.S. 889 (1988), an 8(f) 
contract does not operate to bar a 
petition filed anytime during its term, and under 
General Extrusion, supra, a 9(a) contract will not operate as a bar to a petition if it was 
executed prior to the hire of any unit employees. 
Subsequently, however, the Employer hired employees, a 
majority of whom executed authorization cards designat-
ing the USWA as their Sec
tion 9 representative.  On 
March 11, 1994, the Employer voluntarily extended 9(a) 
recognition to the USWA, upon
 a card check revealing 
that a majority of its unit employees designated USWA 
as their exclusive bargaining representative.
9  Thereafter, 
the Employer and the USWA continued to apply the pre-
existing contract and, apparently, made some modifica-
tions to it.  
Regardless of the nature of the Employer™s relationship 
(and its contract) with the USWA at its inception, the 

Employer and the Union thereafter created a relationship 
pursuant to 9(a). It follows, and we find, that the contract 
between the parties was from 
that point forward a 9(a) agreement.  
We reject as inherently c
ontradictory the view of the 
Regional Director and our dissenting colleague that even 
though the relationship between the Union and the Em-
ployer was converted from an 8(f) relationship to a 9(a) 
relationship by virtue of the Employer™s voluntary rec-
ognition of the Union as the majority representative of its 
employees, the agreement somehow remained an 8(f) 
agreement and therefore may not
 bar an election.  An 8(f) 
agreement is, by definition, an agreement between an 
employer and a union that has not been certified or rec-
ognized as the majority representative, and it is precisely 

because of the union™s lack of
 majority status that the 
special rules governing 8(a)
 agreementsŠincluding the 
rule that an 8(f) contract will not bar an electionŠwere 

devised.
10  Thus, as the Board has previously explained, 
by allowing employees to obtain an election notwith-

standing the existence of an 8(a) agreement, Congress 
sought to provide employees, whose views regarding 
union representation had never been ascertained, with 
ﬁan escape hatchﬂ to ensure th
at they would not be forced 
to accept representation which might be unwanted.
11  Where, as in this case, the union, after the agreement was 

entered into, was properly r
ecognized as the 9(a) repre-
sentative based on an affirmative showing of support 

from a majority of the employees covered by the agree-
ment, the reasons for not givi
ng the contract the full ef-fect of a 9(a) contract simply 
do not exist.  In particular, 
because the concern that employees have not been al-
lowed to express their views and may not want the union 
to represent them is no longer present, the rationale for 
not treating the contract as a bar no longer applies.  
That the Employer and the USWA did not enter into a 
new agreement or formally 
ﬁre-adoptﬂ the preexisting 
contract after recognition of the Union as the employees™ 
 9 See generally 
John Deklewa & Sons
, supra; 
J & R Tile
, 291 NLRB 
1034 (1988); 
American Thoro-Clean
, 283 NLRB 1107 (1987).  
10 John Deklewa & Sons
, supra. 
11 Id. at 1381. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD  4609(a) representative does not affect our analysis.
12  Con-
trary to the dissent, the Board has never held that there 
can be no contract bar in the construction industry unless 
an employer and a union either negotiate a new contract 
or expressly reaffirm their preexisting contract, simulta-
neous with or subsequent to the employer™s extension of 
9(a) recognition to the union.
13  As we have stated, the 
key is the union™s attainment of full 9(a) status as the 
employees™ designated representative, at which point the 
normal contract-bar rules apply, regardless of whether 
the contract was initially entered into as an 8(a) agree-
ment.
14 Although we have found that the contract between the 
Employer and the USWA is a 9(a) agreement, that is not 
dispositive of the question of whether the petition should 
be processed.  Under the Board™s longstanding contract-
bar principles, a 9(a) contract will bar any petition filed 
outside the window period of that contract.  If, however, 
the USWA has effectively disclaimed interest in repre-
senting the Employer™s employees, then such a dis-
claimer may remove the bar quality of the contract and 
processing the instant petitions could be appropriate.
15  Or, if the USWA is acting in
 a manner inconsistent with 
its disclaimer sufficient to negate its effect, then the con-
tract remains a bar and the petitions must be dismissed.
16  Consequently, we are required
 to address the effective-
ness of the USWA™s alleged disclaimer of interest.   
In September 1994, the Petitioners instituted a jurisdic-
tional complaint pursuant to article XX of the AFLŒ

CIO™s constitution.  An impartial umpire found that the 
USWA was in violation of the AFLŒCIO™s constitution 
and the Petitioners should be given an opportunity to 
                                                          
                                                           
12 Member Hurtgen also notes that after the Sec. 9 recognition, the 
parties continued to apply all of th
e terms of the February 3, 1994 con-
tract.  In his view, the plain inference 
is that they intended their Sec. 9 
relationship to encompass their contract. 
13 In the two cases cited by the dissent, 
Island Construction Co
., 135 NLRB 13 (1962), and 
Golden West Electric
, 307 NLRB 1494 (1992), 
the employer did sign or reaffirm a 
contract after recognizing the union.  
However, the Board in recounting th
ose facts was simply describing the 
factual setting in which recognition 
was extended and contracts were 
reached.  In neither of these cases
 did the Board indicate that such 
concurrent signings or r
eaffirmations were require
d in order to establish that an extant contract would bar 
a petition, and we decline to adopt 
such a rule.   
14 Our dissenting colleague makes much of a sentence in the recogni-
tion agreement in which the parties e
xpressed an intention to engage in 
negotiations for a new agreement.  
However, there is no suggestion, 
and our colleague does not contend, that the Employer™s voluntary 
recognition of the USWA as the employees™ 9(a) representative was in 
any sense conditioned upon the parties™
 engaging in such negotiations.  
As stated above, the key in determining whether an agreement should 

be treated as a 9(a) agreement for contract bar purposes is whether the 
union that is party to the agreement has been certified or voluntarily 
recognized as a 9(a) majority representative.  Since the validity of the 
Employer™s recognition of the USWA is not in dispute, we regard the 
fact that the parties did not negotiate a new agreement as immaterial to 
the question of whether the agreemen
t that remained in effect should 
bar the processing of the instant petition.  
15 See, e.g., 
American Sunroof Corp.,
 243 NLRB 1128 (1979).  
16 See, e.g., 
McClintock Market,
 244 NLRB 555 (1979).  
establish themselves as the representative of the Em-
ployer™s employees.  As a re
sult, in November 1994, the 
USWA sent a letter to the Employer, advising the Em-

ployer that it could make no claim on the work being 
performed by the Employer.  According to the Acting 
Regional Director, however, the USWA continued to 
represent the employees and continued to assert itself as 

their bargaining agent.  She concluded that this dis-
claimer was ineffective and would not, standing alone, 
remove the contract as a bar. 
Thereafter, the Teamsters filed a noncompliance com-
plaint with the AFLŒCIO.  The USWA was instructed to 
comply with the umpire™s decision.  On April 3, 1996, 
the USWA again advised the Employer by letter that it 
was renouncing any intentio
n to act as the employee™s 
bargaining representative; that
 it would cease and desist 
from acting in any way as the employees™ bargaining 
representative; and that it would not seek to be the em-
ployees™ bargaining representative. 
The Employer argues that 
the USWA has been acting 
in a manner inconsistent with its most recent disclaimer.  
The record reveals the following postdisclaimer con-
duct.
17  The USWA has continued to process grievances 
filed prior to the disclaimer and may have initiated at 
least one grievance since.  Further, the USWA contacted 
the Employer and requested payment of dues pursuant to 
the contractual arrangement,
 although the Acting Re-
gional Director found some 
evidence that these payments 
had become due prior to the disclaimer.  Also, the 
USWA provided the Employer with a list of potential 
employees who were available to begin work should the 
Employer implement a second shift. 
The Acting Regional Director
 found that she was un-
able to determine, based on
 the record, whether the al-leged inconsistent actions by the USWA nullified the 
effect of its later attempt to disclaim interest.  She con-
cluded that it would be necessary
 to reopen the record in 
order to determine whether the USWA™s purported dis-
claimer of interest was effective. 
Consequently, in view of the foregoing, we shall re-
mand this case to the Regional Director to reopen the 
hearing and adduce evidence with respect to the effec-
tiveness of USWA™s alleged di
sclaimer, and its effect, if 
any, on the bar quality of the contract.  Thereafter, the 
Regional Director shall issue 
a supplemental decision.   
ORDER The Acting Regional Director™s Decision and Direc-
tion of Election is reversed with respect to her finding 
that the contract between 
the Employer and the USWA 
was not a 9(a) contract that could operate as a bar to the 
petitions.  The case is remanded to the Regional Director 
with directions to reopen the 
hearing solely with respect 
to whether USWA™s alleged disclaimer of interest is ef-
 17 Other than the USWA steward, no officials from the USWA testi-
fied at the hearing. 
 VFL TECHNOLOGY CORP. 461fective and, consequently, whether the petitions may be 
processed.  The Regional Dir
ector shall thereafter issue a 
supplemental decision, and take further appropriate ac-

tion. 
 MEMBER BRAME
, dissenting. 
Contrary to my colleagues, I agree with the Acting 
Regional Director™s finding that, assuming that the Em-
ployer is primarily engaged in the construction industry, 
the prehire contract entered in
to by the Employer and the 
United Steelworkers of Amer
ica (USWA) was not trans-
formed into a Section 9 contract simply by the Em-
ployer™s later recognition of the USWA as its employees™ 
majority representative.  Thus
, as a prehire contract can-
not serve as a contract bar,
1 I would find that, assuming 
the Employer is primarily engaged in the construction 

industry (an issue that my co
lleagues find unnecessary to 
resolve), the USWA™s prehir
e contract with the Em-
ployer does not bar the Petitioners™ election petitions.  
Soon after being awarded fly ash removal work at the 
Zimmer Generating Station in Moscow, Ohio, the Em-
ployer, on February 3, 1994, signed a contract with the 
USWA, effective until March 6, 1997, covering all the 
Employer™s employees engaged in road preparation and 
maintenance, loading of material in trucks, hauling on-
site, dumping and placing of material and related func-
tions at the Zimmer facility.  The Employer subsequently 
hired a work force and, on February 21, 1994, com-
menced work at the Zimmer facility.  On March 11, 
1994, the Employer and the USWA signed a one-page 

agreement which, following a preamble, contained two 
numbered paragraphs. In paragraph 1, based on a card 
check showing that a major
ity of the Employer™s con-
struction employees and truckdrivers at the Zimmer pro-

ject had selected the US
WA as their collective-
bargaining representative, the 
Employer agreed to recog-
nize the USWA as the exclus
ive bargaining representa-
tive for a unit consisting of its construction employees 
and truckdrivers at that location.  In paragraph 2, the par-
ties agreed as follows: 
Immediately following the date of the signing of the 
Agreement, the parties hereto shall meet regularly in 
joint conference for the purpose of negotiating a mutu-
ally acceptable collective bargaining agreement. 
Despite the latter provision, the Employer and the 
USWA did not subsequently engage in contract negotia-

tions but apparently continued to follow the terms of the 

prehire contract. Subsequently, the Petitioners filed elec-
tion petitions in May 1996. At that time, more than 2 
years after the prehire contract had been entered into, the 
                                                          
                                                           
1 See General Extrusion Co.,
 121 NLRB 1165, 1167 (1958). Regard-
ing the construction industry, see second proviso of Sec. 8(f) of the Act; 
James Julian, Inc., 310 NLRB 1247 (1993); 
John Deklewa & Sons
, 282 
NLRB 1375, 1377, 1382 fn. 27, and 
accompanying text, 1385 (1987), 
enfd. sub nom. 
Iron Workers Local 3 v. NLRB,
 843 F.2d 770 (3d Cir. 
1988), cert. denied 488 U.S. 889 (1988). 
Employer asserted that its
 contract with the USWA barred the petitions. 
In her decision following a hearing on the petitions, 
the Acting Regional Director was unable to determine 
from the record whether th
e Employer was primarily 
engaged in the construction industry. She nevertheless 

found that, regardless of whether the Employer was pri-
marily engaged in the construction industry, the Em-
ployer™s collective-bargai
ning agreement with the 
USWA did not bar the petitions.  Noting that the contract 
that the Employer urged as a bar was a prehire contract, 
as it was entered into befo
re the Employer commenced 
work on the Zimmer job and before it hired any unit em-

ployees, she found, assuming the Employer was not in 
the construction industry, that, under 
General Extrusion 
Co., supra,
2 such a contract does no
t operate as a contract 
bar.  She reasoned that an em
ployer™s hiring a work force 
after entering into a prehire contract would not convert 

the prehire contract into a c
ontract that would bar a sub-
sequent petition. 
Assuming, alternatively, that the Employer was in the 
construction industry, the Acting Regional Director 
noted that, under 
Brannan Sand & Gravel Co
.,3 a union 
that is a party to an 8(f)-prehire contract could become a 
9(a) representative by independently establishing major-
ity status through a Board el
ection or a card check.  She 
found that, in this case, the Employer™s relationship with 
the USWA, which had its inception in an 8(f)-prehire 
contract, was converted to a 
9(a) relationship through the 
parties™ subsequent recognition agreement based on a 
card check demonstrating the USWA™s majority status 
after the Employer had hired its work force.  She further 
found that the Employer™s 9(a) recognition of the USWA 
provided the USWA with an irrebutable presumption of 
majority status for a reasonable period of time, during 
which the Employer and the USWA were free to engage 
in contract negotiations without interference from rival 
unions.  The Acting Regional Director observed, how-
ever, that the Employer an
d the USWA had failed to 
reach a contract or engage in any contract negotiations at 

all subsequent to their signing the recognition agreement.  

Moreover, the period during which the USWA enjoyed 
its irrebutable presumption of majority status had long 
since elapsed by the time the Petitioners filed their peti-
tions. She further found that
 there was no evidence that 
the Employer and the USWA
 had adopted the prehire 
contract as a Section 9 contract.  The Acting Regional 
Director thus concluded: 
 Although the Employer and the USWA could 
have within a reasonable time negotiated a contract 
under Section 9(a) of the Act, having failed to do so, 
the Employer cannot now re
ly on the prehire con-
tract as a bar to an election in these cases. After the 
 2 121 NLRB 1165, 1167 (1958). 
3 289 NLRB 977 (1988). 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD  462Employer and the USWA established a 9(a) bargain-
ing relationship, the preh
ire contract, assuming the 
Employer is in the construction industry, is no more 

a bar to the petitions here than it would have been if 
the Employer were not in the construction industry. 
 I fully agree with the Acting Regional Director that, 
assuming that the Employer is in the construction indus-
try, its 8(f)-prehire contract
 with the USWA did not bar 
the Petitioners™ petitions, and the Employer™s entering 
into a 9(a) recognition agreement with the USWA failed 
to convert the prehire contract
 into a Section 9 contract 
that would constitute a contract bar.
4  It is undisputed that 
the contract into which the Employer and the USWA 
entered on February 3, 1994, before the Employer had 

hired employees or commenced 
work at the Zimmer site, 
was a prehire contract.  Additionally, it is well settled 
that, under the second provis
o to Section 8(f), an 8(f)-
prehire contract cannot 
bar an election petition.
5  Thus, 
the Employer-USWA prehire 
contract alone could not 
bar the Petitioners™ petitions.  
Moreover, while, under 
John Deklewa & Sons
,6 an 8(f) relationship can be converted to a 9(a) relationship when 
a union expressly demands, and an employer voluntarily 

grants, recognition to the union based on a contempora-
neous showing of majority employee support for the un-
ion in an appropriate bargaining unit,
7 the Board has 
found a collective-bargaining 
agreement in such circum-
stances to constitute a contract bar only where it was 
entered intoŠeither by negotiating a new contract
8 or by 
reaffirming a preexisting contract
9Šat the same time as 
or subsequent to the granting of 9(a) recognition.  Thus, 

unless, simultaneous with or subsequent to the Em-
ployer™s extension of 9(a) recognition to the USWA, the 
Employer and the USWA en
tered into a collective-
bargaining agreementŠeither by negotiating a new con-
tract or by reaffirming their prehire contractŠthere was 
no contract that could serve to bar the Petitioners™ subse-
quent petitions.  
                                                          
                                                           
4 I find it unnecessary to pass on the Acting Regional Director™s 
finding that, if the Employer is not in the construction industry, the 
parties™ recognition agreement would 
not render their prehire contract a 
Sec. 9 contract that could bar the Petitioners™ petitions.  Given that, in 
my view, there is no contract bar in 
this case if the Employer is in the 
construction industry, I cannot agree with my colleagues™ finding that, 

regardless of whether or not the Employer is in the construction indus-
try, the prehire contract was conve
rted by the parties™ recognition 
agreement to a Sec. 9 contract su
fficient to bar the Petitioners™ peti-
tions. 
5 See James Julian, Inc., supra at fn. 1; and 
John Deklewa & Sons
, supra at fn. 1. 
6 Fn. 17, supra. 
7 See J & R Tile, Inc.,
 291 NLRB 1034, 1036 (1988). 
8 See Island Construction Co.
, 135 NLRB 13 (1962), cited in 
Dek-lewa, supra at 1387 fn. 53, as example of voluntary recognition based 
on a card check. 9 See, e.g., 
Golden West Electric,
 307 NLRB 1494 (1992) (employer 
signed letter of assent along with recognition agreement).  I refrain 
from passing on 
Golden West Electric
 in any other respect. 
The Employer and the USWA did enter into what was 
found to be a valid 9(a) recognition agreement.
10  They did not, however, simultaneously or subsequently enter 
into a new collective-bargai
ning agreement, either by 
negotiating a new contract or by reaffirming their prehire 
contract. Accordingly, all that is available for the Em-
ployer to assert as a contract bar is its prehire contract 
with the USWA that pred
ates the 9(a) recognition 
agreement. As a prehire contract, it is, as a matter of law, 

insufficient to bar the Petitioners™ petitions.
11 In this case, the Employ
er and the USWA did not 
merely refrain from mentioning 
their prehire contract at 
the time that they entered in
to the recognition agreement.  
Rather, their recognition ag
reement contained two af-
firmative provisions, one of which provided for the Em-
ployer™s recognition of the USWA.  The other affirma-
tive provision stated: 
Immediately following the date of the signing of the 
Agreement, the parties hereto shall meet regularly in 
joint conference for the purpose of negotiating a mutu-
ally acceptable collective bargaining agreement. 
Thus, not only did the recognition agreement not adopt 
the prehire contract, it set forth the parties™ agreement to 
negotiate a new collective-bargaining agreement.  The 

recognition agreement thus re
vealed the intent of the 
parties to immediately formulate a new collective-
bargaining agreement, 
not
 to adopt the preh
ire contract as 
their collective-bargaining agreement.  
Contrary to my colleagues, my conclusion that the par-
ties™ prehire contract remained
 a prehire contract after the 
parties executed their subs
equent recognition agreement 
is inescapable.  My colleagues, disregarding the parties™ 

clear intent, find that the 9(a) recognition somehow 
transformed the partie
s™ extant prehire contract into a full 
Section 9 agreement.  The question, however, is not 
whether the parties entered into a valid 9(a) recognition 
agreement; rather it is whether the parties intended their 
earlier agreement now to function as a contract that 
would bar petitions.  By stating in the recognition agree-
ment that ﬁ[i]mmediately following the date of the sign-
ing of the Agreement, the parties hereto shall meet regu-
larly in joint conference for the purpose of negotiating a 
mutually acceptable collectiv
e-bargaining agreement,ﬂ 
the parties conclusively answered this question in the 
negative. Thus, contrary to my
 colleagues, the fact that 
the parties contemplated cont
ract bargaining immediately 
after recognition fatally undermines the supposed Section 

9 status of their prehire contract. 
Consequently, contrary to my colleagues, I find that, 
under these circumstances, 
where the recognition agree-
 10 No party disputes the acting Re
gional Director™s finding that the 
recognition agreement properly conferred 9(a) recognition under 
Brannan Sand & Gravel Co
., supra. 
11 See James Julian, Inc
., supra at fn. 1; and 
John Deklewa & Sons
, supra at fn. 1. 
 VFL TECHNOLOGY CORP. 463ment clearly manifested the parties™ intent not to adopt 
the prehire contract as thei
r collective-bargaining agree-
ment, the recognition agreement failed to convert that 

prehire contract into a Sec
tion 9 collective-bargaining 
agreement.  Accordin
gly, both as a matter of law and on 
the basis of the specific facts in
 this case, I agree with the 
Acting Regional Director that the 8(f)-prehire contract 
between the Employer and th
e USWA remained an 8(f) 
contract and, thus, could not bar the Petitioners™ election 
petitions.  
 